Exhbit 10.11(f)

IMMUNOGEN, INC.

 

PERFORMANCE-BASED NON-QUALIFIED STOCK OPTION TERMS AND CONDITIONS

 

 

The following supplements the Grant Detail (the “Grant Detail”) to which these
Performance-Based Non-Qualified Stock Option Terms and Conditions apply, and
together with the Grant Detail, constitutes the “Option Agreement” referenced in
the Grant Detail.

 

This Option Agreement is entered into and made effective as of the grant date
referenced in the Grant Detail (the “Date of Grant”) and is between ImmunoGen,
Inc., a Massachusetts corporation (the “Company”), and the employee or
consultant of the Company (the “Participant”) referenced in the Grant
Detail.  Certain capitalized terms, to the extent not defined where they first
appear in this Option Agreement, are defined in the Company’s 2018 Employee,
Director and Consultant Equity Incentive Plan (the “Plan”).

 

1.GRANT OF OPTION.

 

The Company has granted to the Participant the right and option to purchase all
or any part of the aggregate  number of shares of the Company’s common stock,
$.01 par value per share (the “Shares”), referenced in the Grant Detail, on the
terms and conditions and subject to all the limitations set forth herein, under
United States securities and tax laws, and in the Plan, which is incorporated
herein by reference.  The Participant acknowledges receipt of a copy of the
Plan.

 

2.PURCHASE PRICE.

 

The per share purchase price of the Shares covered by the Option shall be as
referenced as the “Grant Price” in the Grant Detail, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Purchase Price”).  Payment shall be made in accordance with Paragraph 10 of the
Plan.

 

3.EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Option Agreement and the
Plan, the Option shall become exercisable with respect to the percentage of the
Granted Shares indicated below in connection with the achievement of the
following performance goals, as follows:

 

·



25% of the Granted Shares shall vest upon acceptance of a biologics license
application (“BLA”) for mirvetuximab soravtansine (IMGN853) by the U.S. Food and
Drug Administration (the “FDA”) based on data from the Company’s SORAYA clinical
trial (the “First Performance Goal”); provided that the First Performance Goal
shall be deemed not to have been met fi the Company has not completed its
submission of such BLA to the FDA on or prior to December 31, 2021.  If the
First Performance Goal is not met, 25% of the Granted Shares will be forfeited.



1




 

·



50% of the Granted Shares shall vest upon receipt of accelerated marketing
approval for IMGN853 from the FDA on or prior to December 31, 2022 (the “Second
Performance Goal”); provided, however, that if the Third Performance Goal (as
defined below) is met before the Second Performance Goal is met, 37.5% of the
Granted Shares shall vest when the Second Performance Goal is met.  If the
Second Performance Goal is not met, 25% of the Granted Shares will be forfeited.

 

·



25% of the Granted Shares shall vest upon acceptance of a BLA for IMGN853 by the
FDA based on data from the Company’s MIRASOL clinical trial (the “Third
Performance Goal”); provided, that the Third Performance Goal shall be deemed
not to have been met if the Company has not completed its submission of such BLA
on or prior to December 31, 2022; and provided, further, that if the Second
Performance Goal is met before the Third Performance Goal is met, then 12.5% of
the Granted Shares shall vest when the Third Performance Goal is met. If the
Third Performance Goal is not met, 12.5% of the Granted Shares will be forfeited
if the Second Performance Goal has been met, or (b) 25% of the Granted Shares
will be forfeited if the Second Performance Goal has not been met.

 

·



All remaining Granted Shares not previously vested or forfeited shall vest upon
receipt of full marketing approval for IMGN853 from the FDA on or prior to
December 31, 2023 (the “Fourth Performance Goal”). If the Fourth Performance
Goal is not met, all remaining unvested Granted Shares will be forfeited.

 

The determination of achievement of the performance goals shall be based on
certification of achievement of a performance goal by the Compensation
Committee, which certification date shall be deemed to be the vesting date with
respect to any of the Granted Shares for all purposes of this Option Agreement.

 

Anything contained in this Option Agreement to the contrary notwithstanding, if
for any reason the Company does not achieve a performance goal set forth above
by March 31, 2024 (the “Performance End Date”), then the Option subject hereto
shall, on the Performance End Date, automatically terminate and be cancelled
with respect to any Granted Shares that have not become vested and exercisable
on or prior to such date.

 

Notwithstanding the foregoing, if a performance goal is achieved prior to the
first anniversary of the Date of Grant, then the Granted Shares that would
otherwise vest upon achievement of such performance goal shall not vest until
the first anniversary of the Date of Grant, and if a Termination Date occurs
prior to such one-year anniversary, the Option subject hereto shall terminate
and be cancelled as if the performance goal had not been achieved as of the date
of the Termination; provided, however, that if such Termination Date occurs due
to the Participant’s death or Disability (as defined in the Plan), or there
occurs a Change of Control (as defined in the Plan) prior to the first
anniversary of the Date of Grant and prior to a Termination, the Option shall
vest with respect to the Granted Shares subject to such achieved performance
goal, as of the Termination Date or immediately prior to the Change of Control
transaction.

 



2




Notwithstanding the foregoing, in the event a Corporate Transaction (as defined
in the Plan) where the outstanding options are terminated or cashed out in
accordance with Paragraph 25(b) of the Plan, this Option shall become fully
vested and immediately exercisable for purposes of Paragraph 25(b) of the Plan
unless this Option has otherwise expired or been terminated pursuant to this
Agreement of the terms of the Plan.

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Option Agreement and the Plan.

 

4.TERM OF OPTION.

 

The Option shall terminate ten years from the Date of Grant, but shall be
subject to earlier termination as provided herein or in the Plan.

 

If the Participant ceases to be an Employee or director of, or Consultant to,
the Company or of an Affiliate for any reason other than death or Disability of
the Participant or termination of the Participant for Cause (as defined in the
Plan)) (the “Termination Date”), the Option, to the extent then vested and
exercisable pursuant to Section 3 hereof as of the Termination Date, and not
previously terminated, may be exercised within three months (or one year in the
case of Retirement (as defined below)) after the Termination Date, or within the
originally prescribed term of the Option, whichever is earlier, but may not be
exercised thereafter except as set forth below.  In such event, the unvested
portion of the Option shall not be exercisable and shall expire and be cancelled
on the Termination Date.    “Retirement” means cessation of service as aforesaid
on or after age 60 and with at least 5 years of service.

 

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the Termination Date, the Participant or the
Participant’s survivors may exercise the Option within one year after the
Termination Date, but in no event after the date of expiration of the term of
the Option.

 

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause (as defined in the Plan), the Participant’s right to
exercise any unexercised portion of this Option shall cease immediately as of
the time the Participant is notified his or her service is terminated for Cause,
 and this Option shall thereupon terminate.  Notwithstanding anything herein to
the contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Board of Directors of the Company determines that,
either prior or subsequent to the Participant’s termination, the Participant
engaged in conduct which would constitute Cause, then the Participant shall
immediately cease to have any right to exercise the Option and this Option shall
thereupon terminate.

 

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination by reason of Disability or, if earlier, within the
term originally prescribed by the Option.  In such event, the Option shall be
exercisable to the extent that the Option has become exercisable but has not
been exercised as of the date of Disability.

 

In the event of the death of the Participant while an Employee or director of,
or Consultant to, the Company or of an Affiliate, the Option shall be
exercisable by the

3




Participant’s survivors within one year after the date of death of the
Participant or, if earlier, within the originally prescribed term of the
Option.  In such event, the Option shall be exercisable to the extent that the
Option has become exercisable but has not been exercised as of the date of
death.

 

5.METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Option Agreement, the Option may be
exercised by notice to the Company or its designee stating the number of Shares
with respect to which the Option is being exercised and shall be delivered in
such form as may be designated from time to time by the Company.  Payment of the
purchase price for such Shares shall be made in accordance with Paragraph 10 of
the Plan.  The Company shall deliver such Shares as soon as practicable after
the notice shall be received, provided, however, that the Company may delay
issuance of such Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including,
without limitation, state securities or “blue sky” laws).  The Shares as to
which the Option shall have been so exercised shall be registered in the
Company’s share register in the name of the person so exercising the Option (or,
if the Option shall be exercised by the Participant and if the Participant shall
so request in the notice exercising the Option, shall be registered in the name
of the Participant and another person jointly, with right of survivorship) and
shall be delivered as provided above to or upon the written order of the person
exercising the Option.  In the event the Option shall be exercised, pursuant to
Section 4 hereof, by any person other than the Participant, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  All Shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

 

6.PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

7.NON‑ASSIGNABILITY.

 

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  However, the Participant, with the
approval of the Administrator, may transfer the Option for no consideration to
or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer.  Except as provided in the previous sentence,
the Option shall be exercisable, during the Participant’s lifetime, only by the
Participant (or, in the event of legal incapacity or incompetency, by the
Participant’s guardian or representative) and shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject

4




to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 7, or the
levy of any attachment or similar process upon the Option shall be null and
void. The term “Immediate Family” shall mean the Participant’s spouse, former
spouse, parents, children, stepchildren, adoptive relationships, sisters,
brothers, nieces, nephews and grandchildren (and, for this purpose, shall also
include the Participant.) 

 

8.NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE.

 

The Participant shall have no rights as a shareholder with respect to Shares
subject to this Option Agreement until registration of the Shares in the
Company’s share register in the name of the Participant.  Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to the date of such registration.

 

9.ADJUSTMENTS.

 

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.  

 

10.TAXES.

 

The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Option Agreement.  The Participant acknowledges
that any income or other taxes due from him or her with respect to this Option
or the Shares issuable pursuant to this Option shall be the Participant’s
responsibility.

 

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income.  At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option.  The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.

 

11.PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:



5




 

(a)The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

 

(b)If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder.  Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

 

12.RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 90 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”).  Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and
conditions.  Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Shares or other securities of the Company subject to the foregoing restrictions
until the end of the Lock-Up Period.

 

12.2The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the

6




Participant by the Company, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.

 

13.NO OBLIGATION TO MAINTAIN RELATIONSHIP.

 

The Company is not by the Plan or this Option obligated to continue the
Participant as an Employee or director of, or Consultant to, the Company or an
Affiliate.  The Participant acknowledges:  (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and (vi)
that the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

14.NOTICES.

 

Any notices to the Company required or permitted by the terms of this Option
Agreement or the Plan shall be given by recognized courier service, facsimile,
certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

ImmunoGen, Inc.

Attn: Finance

830 Winter Street 

Waltham, MA  02451

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by certified mail.

 

15.GOVERNING LAW.

 

This Option Agreement shall be construed and enforced in accordance with the law
of the Commonwealth of Massachusetts, without giving effect to the conflict of
law principles thereof. 

 



7




16.BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Option Agreement shall be for the benefit of and shall be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.

 

17.ENTIRE AGREEMENT.

 

This Option Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Option Agreement shall
affect or be used to interpret, change or restrict, the express terms and
provisions of this Option Agreement, provided, however, in any event, this
Option Agreement shall be subject to and governed by the Plan.

 

18.MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Option Agreement may be modified or amended as
provided in the Plan.

 

19.WAIVERS AND CONSENTS.

 

Except as provided in the Plan, the terms and provisions of this Option
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this Option
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

20.DATA PRIVACY.

 

By accepting the Option, the Employee acknowledges that the processing of
certain personal data by the Company and each Affiliate (and any agent of the
Company or any Affiliate administering the Plan or providing Plan record keeping
services) is necessary for the performance of contractual duties to the Employee
under the Option in order to facilitate the grant of the Option and the issuance
of Shares and the administration of the Plan. Any storage, transfer or
processing of personal data shall be in accordance with applicable law and,
where required, in accordance with any Company Privacy Notice made available to
the Employee.

 

8

